Citation Nr: 0824553	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  In December 2005, 
the veteran was afforded a personal hearing before the 
undersigned.  In a March 2006 decision, the Board denied the 
above claim.

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 order, the Court vacated the Board's March 
2006 decision which denied entitlement to service connection 
for hypertension.  The Court then remanded the matter to the 
Board for action consistent with the March 2008 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus.  
The veteran was afforded VA examinations in March 2002 and 
June 2004.  These examinations, however, did not provide an 
opinion as to whether the veteran's hypertension is caused or 
aggravated by his service-connected diabetes mellitus.  In 
accordance with the Joint Motion, the veteran should be 
scheduled for a VA examination to obtain a medical opinion, 
based on a review of the complete record, in order to 
determine whether his hypertension is related to his service-
connected diabetes mellitus.  

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in July 2001.  
Since that time, the laws governing proper notice 
requirements have changed.  Therefore, the veteran should be 
provided additional VCAA notice that conforms to the current 
requirements.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
informing him of the information and evidence 
not of record that is necessary to 
substantiate his claim for entitlement to 
service connection for hypertension, 
including as secondary to service-connected 
diabetes mellitus; about the information and 
evidence that VA will seek to provide; and 
about the information and evidence he is 
expected to provide.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the veteran's 
hypertension.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
veteran's current hypertension was caused or 
aggravated by his service-connected diabetes 
mellitus.

A detailed rationale for any opinion 
expressed should be provided in the 
examination report.

3.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



